DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-12 recite the limitation "the deviated context" in “recommend a pre-defined first activity for the one or more users based on the deviated context determined.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US20140189017A1) in view of Koenig et al. (US20130138424A1).
Regarding claim 1, Prakash discloses a method of automating context-based switching between user activities, the method comprising (para [0043] shows the message monitoring module 304 may be configured to monitor user communication messages and/or online transactions, online purchases, etc.): 

determining, by the activity automation system 105, a context [work-related] of the user input 104 (para [0030] shows the data parsing module 206 may parse communication messages for information indicative of whether a particular message is work-related); 
recommending, by the activity automation system 105, a pre-defined first activity for the one or more users based on the context determined and one or more pre-recorded [to-do list] activities of the one or more users stored in a database 107 associated with the activity automation system 105 (para [0017] shows the cloud server 130 may analyze the online communication messages to determine an upcoming task for the user to complete; the cloud server 130 may generate, e.g. recommend, a corresponding task that is included in a to-do list; para [0036, 0055] shows to facilitate making such determinations, the task list generation module 210 may compare the user's current interactions with the historical user interaction data; para [0037] shows the notification module 214 may generate a notification of a work-related task; the notification may require user interaction and/or response); 
detecting, by the activity automation system 105, a deviation from the context [work-related] associated with the predefined first activity to a context [personal] associated with a second activity, based on the user input 104 (para [0062] shows the mobile computing device 110 may determine that the user interaction data has changed; para [0037, 0054] shows the user may postpone the user's response to the notification of the work-related task; para [0067] shows the cloud server 130 may parse the input to determine a personal message); 
performing, by the activity automation system, the second activity [notification of a personal task] based on the deviated context upon detecting availability of pre-recorded activities related to the second activity in the database 107 (para [0017] shows the cloud server 130 may analyze the online communication messages to determine an upcoming task for the user to complete; the cloud server 130 may generate, e.g. recommend, a corresponding task that is included in a to-do list; para [0036, 0055] shows to facilitate making such determinations, the task list generation module 210 may compare the user's current interactions with the historical user interaction data; para [0037] shows the notification module 214 may generate a notification of a personal task; the notification generated may require user interaction and/or response); and 
switching, by the activity automation system 105, to the predefined first activity [work-related], for completing the predefined first activity, upon completion of the second activity [personal] (para [0054] shows after the user's response to the personal notification has been received, the method 500 returns to block 502 in which the mobile computing device 110 monitors for a work-related notification.)

Prakash fails to teach determining, by the activity automation system 105, a context of the user input 104 based on a predefined score associated with each of the one or more input modes.
However, Koenig discloses determining, by the activity automation system 105, a context [user intent] of the user input 104 based on a predefined score [likelihood value] associated with each of the one or more input modes ([Abstract] shows the context-aware interactive system uses the input data to interpret user intent; para [0002] shows input modalities include keyboard, mouse for input and speech recognition; para [0035] shows the context-aware interactive system 102 may correct an imprecise user gesture that is within an acceptable variance range to compute a likelihood value to yield a correct determination of intent.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Prakash with the teachings of Koenig in order to interpret user intent with respect to the input (Koenig; [Abstract]).

Regarding claim 7, Prakash discloses an activity automation system 105 for automating context-based switching between user activities, the activity automation system 105 comprising (para [0043] shows the message monitoring module 304 may be configured to monitor user communication messages and/or online transactions, online purchases, etc.): 
a processor 203 (para [0021]); and 
a memory 205 communicatively coupled to the processor 203, wherein the memory 205 stores the processor-executable instructions, which, on execution, causes the processor to (para [0021]): 
receive user input 104 in one or more input modes [chat] from one or more users 103 (para [0044] shows the message monitoring module 304 monitors chat messages); 
determine a context [work-related] of the user input 104 (para [0030] shows the data parsing module 206 may parse chat messages for information indicative of whether a particular message is work-related); 
recommend a pre-defined first activity for the one or more users based on the deviated context [personal] determined and one or more pre-recorded activities [to-do list] of the one or more users stored in a database 107 associated with the activity automation system 105 (para [0044] shows the message monitoring module 304 monitors e-mail input and chat messages; para [0062] shows the mobile computing device 110 may determine that the user interaction data has changed; para [0067] shows the cloud server 130 may parse the input to determine a personal message; para [0017, 0068] shows the cloud server 130 generates one or more tasks (that is included in the to-do list) using the information obtained from the monitored personal message; para [0036, 0055] shows to facilitate making such determinations, the task list generation module 210 may compare the user's current interactions with the historical user interaction data; para [0037] shows the notification module 214 may generate a notification of a personal task; the notification may require user interaction and/or response);
detect a deviation from the context [work-related] associated with the pre-defined first activity to a context [personal] associated with a second activity, based on the user input 104 [e-mail] (para [0044] shows the message monitoring module 304 monitors e-mail input and chat messages; para [0037, 0054] shows the user may postpone the user's response to the notification of the work-related task; para [0062] shows the mobile computing device 110 may determine that the user interaction data has changed; para [0067] shows the cloud server 130 may parse the input to determine a personal message); 
(i) perform the second activity based on the changed context upon detecting availability of pre-recorded activities related to the second activity in the database 107 (para [0068] shows the cloud server 130 generates one or more tasks using the information obtained from the monitored personal message; para [0036, 0055] shows to facilitate making such determinations, the task list generation module 210 may compare the user's current interactions with the historical user interaction data; para [0037] shows the notification module 214 may generate a notification of a personal task; the notification may require user interaction and/or response); and 
(ii) switch to the pre-defined first activity [work-related] for completing the pre-defined first activity upon completion of the second activity [personal] (para [0054] shows after the user's response to the personal notification has been received, the method 500 returns to block 502 in which the mobile computing device 110 monitors for a work-related notification.)
	
Prakash fails to teach determine a context of the user input 104 based on a predefined score associated with each of the one or more input modes.
However, Koenig discloses determine a context [user intent] of the user input 104 based on a predefined score [likelihood value] associated with each of the one or more input modes ([Abstract] shows the context-aware interactive system uses the input data to interpret user intent; para [0002] shows input modalities include keyboard, mouse for input and speech recognition; para [0035] shows the context-aware interactive system 102 may correct an imprecise user gesture that is within an acceptable variance range to compute a likelihood value to yield a correct determination of intent.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Prakash with the teachings of Koenig in order to interpret user intent with respect to the input (Koenig; [Abstract]).

Regarding claims 2 and 8, Prakash-Koenig as applied to claims 1 and 7 discloses the one or more input modes comprises at least of voice, text, video and gesture (Prakash; para [0044] shows the message monitoring module 304 monitors e-mail and chat messages.)

Regarding claims 3 and 9, Prakash-Koenig as applied to claims 1 and 7 discloses the predefined score is assigned to each of the one or more input modes during training phase of the activity automation system 105 (Koenig; para [0030] shows the context-aware interaction system 102 using various well-known techniques, such as computer vision, machine learning; para [0035] shows the context-aware interactive system 102 may correct an imprecise user gesture that is within an acceptable variance range to compute a likelihood value to yield a correct determination of intent.)

Regarding claims 4 and 10, Prakash-Koenig as applied to claims 1 and 7 discloses the pre-recorded activities corresponding to the one or more users 103 is stored in the database 107 (Koenig; para [0036] shows multiple users. The context data 110 includes a profile for each user. One user's handwriting on a tablet or in the air may write text to the electronic display, while another user's gesture in the air may select, move, edit and/or erase the text. Prakash; para [0017] shows the mobile computing device 110 may generate a comprehensive to-do list of tasks using information obtained from a variety of different sources.)

Regarding claims 5 and 11, Prakash-Koenig as applied to claims 1 and 7 discloses disregarding the second activity upon detecting unavailability of the pre-recorded activities related to the second activity in the database 107 (Koenig; para [0045] shows if the command is to email a large file to an outside email address, the utility data 116 may indicate that based on the historical data 112 such a command is abnormal for the initiating user. The target output mechanism 108 may provide execution results indicating a failure.)

Regarding claims 6 and 12, Prakash-Koenig as applied to claims 1 and 7 discloses: 
receiving user input 104 from each of the one or more users 103 in one or more input modes; identifying a first activity for each of the one or more users based on context of the corresponding user input 104; identifying a common context for the first activity of each of the one or more users 103 (Koenig; para [0039] shows a group of users are editing a shared document; the context-aware interaction system 102 transforms symbolic activity by the users into actionable commands; one user looks at the display and utters speech specifying what change to make; another user may point to a chart and say "change the color of the columns from blue to red"); and 
recommending the first activity associated with the common context as the pre-defined first activity for each of the one or more users 103 (para [0040] shows the context-aware interaction system 102 may combine a first speech utterance and a first pointing gesture with a second speech utterance and a second pointing gesture punctuated by a pause and interpret such a combination as symbolic activity for moving text. As a response, the context-aware interaction system 102 executes a command that copies text from the other document at a position associated with the first pointing gesture and pastes on the shared document at a position associated with the second pointing gesture.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madhok et al. (US20140188970A1) discloses in [Abstract] a method detecting a context change and causing a task set to be performed in response to the context change.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442